     Case 1:19-cr-00244-NONE-SKO Document 37 Filed 04/29/20 Page 1 of 2


 1    HEATHER E. WILLIAMS, Bar #122664
      Federal Defender
 2    CHARLES J. LEE, Bar #221057
      Assistant Federal Defender
 3    Designated Counsel for Service
      2300 Tulare Street, Suite 330
 4    Fresno, CA 93721-2226
      Telephone: 559-487-5561/Fax: 559-487-5950
 5
      Attorney for Defendant
 6    BRYAN BARTUCCI
 7
 8                             IN THE UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11     UNITED STATES OF AMERICA,                    Case No. 1:19-cr-00244-NONE-SKO
12                         Plaintiff,               STIPULATION AND ORDER TO CONTINUE
                                                    STATUS CONFERENCE
13     vs.
14     BRYAN BARTUCCI,                              DATE: September 8, 2020
                                                    TIME: 2:00 p.m.
15                        Defendant.                JUDGE: Hon. Sheila K. Oberto
16
17
18           IT IS HEREBY STIPULATED by and between the parties hereto, through their
19    respective counsel, that the status conference regarding the above-captioned matter now set for
20    May 4, 2020, before the Honorable Sheila K. Oberto, may be continued to September 8, 2020, at
21    2:00 p.m. for further status conference.
22           Defense counsel retained an expert to assist in the preparation of the defense on this case.
23    With the COVID-19 pandemic, there was a delay in the expert completing his report. Defense
24    anticipates the finalized report should be done in the near future. Defense would request the
25    additional time to review the report and engage in plea negotiations with the government. The
26    government is agreeable with the requested date.
27           The parties agree that, pursuant to 18 U.S.C. § 3161(h)(7)(A), time should be excluded
28    through and including September 8, 2020 because there is good cause for the requested
     Case 1:19-cr-00244-NONE-SKO Document 37 Filed 04/29/20 Page 2 of 2


 1    continuance and the ends of justice outweigh the interest of the public and the defendant in a

 2    speedy trial. Specifically, the parties agree that this continuance is necessary for defense

 3    preparation and investigation purposes and to permit time for the parties to engage in plea

 4    negotiations.

 5
 6                                                           Respectfully submitted,

 7                                                           McGREGOR SCOTT
                                                             United States Attorney
 8
 9    DATED: April 29, 2020                                  /s/ Kimberly A. Sanchez
                                                             KIMBERLY A. SANCHEZ
10                                                           Assistant United States Attorney
                                                             Attorney for Plaintiff
11
12                                                           HEATHER E. WILLIAMS
                                                             Federal Defender
13
14    DATED: April 29, 2020                                  /s/ Charles J. Lee
                                                             CHARLES J. LEE
15                                                           Assistant Federal Defender
                                                             Attorney for Defendant
16                                                           BRYAN BARTUCCI

17
18
19                                                ORDER

20
      IT IS SO ORDERED.
21
22    Dated:       April 29, 2020                                   /s/   Sheila K. Oberto             .
                                                         UNITED STATES MAGISTRATE JUDGE
23
24
25
26
27
28
       Bartucci: Stipulation and                       -2-
       Order to Continue Status Conference
